Name: Commission Regulation (EEC) No 1233/86 of 28 April 1986 amending Regulation (EEC) No 1726/84 as regards the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4 . 86 Official Journal of the European Communities No L 112/ 11 COMMISSION REGULATION (EEC) No 1233/86 of 28 April 1986 amending Regulation (EEC) No 1726/84 as regards the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products . HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), a last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular Article 6 (7) thereof, Whereas under Article 1 of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (3), as last amended by Regulation (EEC) No 665/86 (4), the butter put up for sale must have entered into storage before a date to be determined ; whereas, in view of the level of butter stocks, the date specified in Article 1 of Commis ­ sion Regulation (EEC) No 1726/84 (*) determining the time limit for the entry into storage of butter sold pursuant to Regulation (EEC) No 262/79, as last amended by Regulation (EEC) No 723/86 (*), should be altered ; Article 1 In the first paragraph of Article 1 of Regulation (EEC) No 1726/84, '1 October 1983 ' is hereby replaced by '1 January 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 41 , 16 . 2 . 1979, p. 1 . (4) OJ No L 66, 8 . 3 . 1986, p. 38 . 0 OJ No L 163, 21 . 6 . 1984, p. 28 . ( «) OJ No L 66, 8 . 3 . 1986, p. 44.